Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received November 9th 2021. Claims 1 has been amended. Claims 2-3 have been canceled. Claim 1 have been entered and are presented for examination. 
Application 16/490,760 is a 371 of PCT/JP2018/008697 (03/07/2018) and claims benefit to PCTJP2017009756 (03/10/2017) and Japanese Application JAPAN 2017-224861 (11/22/2017).
Response to Arguments
Applicant argues “none of Toledano, Johnston, Wynn or Hassan teach or suggest a voice data transmitter [that] is configured to transmit the individual voice data of the person, and is configured to stop transmitting the individual voice data during a period that the speech characteristics determiner has not determined to be individual voice data of the person, as explicitly recited in claim 1, last four lines”
The Examiner respectfully disagrees.
Blair discloses a cellphone having microphone having noise-canceling capability, thereby permitting the recording device to capture only the voice of the user and not background noise, such as running water or traffic noise (paragraph 0012). 
Blair is suggesting that only voice is transmitted, therefore, it would have been obvious to recognize that if there were no voice and only background data, nothing would be transmitted since the purpose of the system of Blair and the system of the references as combined are directed to removing noise as early as possible in the call.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1is/are rejected under 35 U.S.C. 103 as being unpatentable over Toledano et al. (US 2009/0046677) in view of Johnston et al. (US 2015/0112671) in view of Wynn (US 5,706,394) in view of Hassan et al. (US 2017/0237851) in view of Blair (US 2003/0050776).
	Regarding claims 1, 3, Toledano et al. discloses a communication system (see Figure 9 [VoIP Communication System]) in which a group call is performed between a plurality of clients via a VoIP (see Figure 9 and paragraph 0104 [VoIP Server and conference call with a plurality of users]), the communication system comprising: each of the plurality of clients comprising: a mobile communication terminal configured to perform communication via a mobile communication network and a headset configured to exchange voice data with the mobile communication terminal by short range wireless communication (paragraphs 0074, 0081 [cellular network; each communication entity 5 uses a wireless headset]), wherein the mobile communication terminal comprises: a voice data/ transmitter that transmits the part of the voice data that the speech characteristics determiner has determined to be the speech of a person to the VoIP server (paragraph 0081[cellular transceiver and modem for establishing a wireless connection, such as a GPRS connection or an EDGE connection, with the Internet 200 via a cellular network]); a voice data transmitter configured to transmit the individual voice data to the VoIP server (see Figure 9 and paragraph 0104) and a reproduction voice data transmitter configured to transmit individual the voice data received from the VoIP server to the headset (inherent since the communication entity uses a wireless headset; Paragraph 0104 disclose the VoIP Server delivers voice services).
	Toledano et al. does not explicitly disclose the headset comprising a speech detector configured to detect speech; a speech emphasizer configured to emphasize a portion of speech detected by the speech detector relatively with respect to ambient sound and a reproduction controller configured to reproduce the voice data received from the mobile communication terminal [so that the speech detected by the speech detector in the speech part of the voice data is emphasized relative to background noise (intended use)].
	However, Johnston et al. discloses noise reduction processing 64 processes digitized signal 24 and digitized signal 26 to remove background noise utilizing a noise reduction algorithm. Digitized signal 24 and digitized signal 26 corresponding to the audio signal detected by microphone 16 and microphone 18 may comprise several signal components, including desirable speech 46, desirable speech 48, and (see Figures 3-7 and paragraph 0048).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the functions of the headset of Johnston et al. wherein the motivation for this is to perform noise cancellation at the headset.
	The references as combined above do not explicitly disclose the mobile communication terminal comprises: a noise estimator configured to estimate noise included in the voice data received from the headset, a speech candidate determiner configured to determine a range of candidates for the portion of speech from the voice data on the basis of an estimation result obtained by the noise estimator, a speech characteristics determiner configured to determine individual voice data of a person from the range of candidates for the speech part of the voice data determined by the speech candidate determiner.Voi
	However, Wynn discloses noise estimation wherein when noise is filtered out, a range of speech candidates is left and determines speech when chirp noises are also filtered out (column 2, lines 25-45, column 15, lines 1-28 and Figures 8-9).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the features of the Wynn into the system of the references as combined above by incorporating the filters into the communication entity which would avoid noise being transmitted across the network and save network resources.
	The references as combined above do not explicitly disclose an API server configured to manage the group call, the API server comprising: a communication quality controller that notifies the clients and the VoIP server of a command related to control of a communication quality of the group call on the basis of a communication state between each of the clients and the VoIP server, and wherein the voice 
	However, Hassan et al. discloses a monitoring node that receives quality metrics and outputs service adjustments wherein the adjustments can be a different codec or other media properties (see Figures 1, 5, and paragraph 0019).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a service adjustment would have to be transferred to every part of the call  (i.e., VoIP Server and clients) when a quality issue arises. The motivation for this is to keep the call connected with the best quality possible.
	The references as combined disclose noise-cancellation, but do not explicitly disclose the voice data transmitter is configured to transmit the individual voice data of the person, and is configured to stop transmitting the individual voice data during a period that the speech characteristics determiner has not determined to the individual voice data of the person.
	However, the feature becomes obvious in light of Blair which discloses a cellphone having microphone having noise-canceling capability, thereby permitting the recording device to capture only the voice of the user and not background noise, such as running water or traffic noise (paragraph 0012). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a cellphone could have an on-board noise canceller that only allows transmission of the user’s voice.  The motivation for this is to send a clean voice signal.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465